OPINION
By THE COURT:
Submitted on motion of Rollo M. Marchant, Prosecuting Attorney of Fayette County, Ohio, to dismiss the petition for the reason that the plaintiff has been convicted of the crime for which he was charged; that he was found to be a mentally deficient offender and committed to the Lima State Hospital and that he is not now in the custody of the Fayette County Sheriff as alleged in the petition. The action is in habeas corpus.
The Prosecuting Attorney has filed affidavits of the Sheriff of Fayette County, Ohio, and the judgment entry committing the plaintiff to the Ohio State Reformatory at Mansfield, Ohio, and suspending the sentence while he be committed to the Lima State Hospital, Lima, Ohio.
There is a presumption that the Sheriff has delivered the felon to the institution to which he was committed. Sec. 2949.12 R. C.
It thus appears that the motion of the defendant is well taken and must be sustained.
Motion sustained.
HORNBECK, PJ, WISEMAN and CRAWFORD, JJ, concur.